DUCKER, JUDGE:
Claimant as subrogee under a policy of insurance issued by it to William H. Wright, alleges that while the respondent was cleaning a bridge on State Route 16 which crosses over Highway L. S. Route 27 between Mt. Hope, W. Va. and Pax, W. Va., an employee of the respondent threw a shovel full of gravel over the side of the bridge and the gravel landed on the front part of the 1968 pickup truck of the said William H. Wright while the truck was passing under the bridge, damaging the windshield, hood and fenders of the truck.
The parties have stipulated that the damages in the amount of $272.99 were caused by the act of the respondent and that the amount of damages claimed and stipulated is reasonable.
Accordingly, the Court awards the claimant the sum of $272.99.
Award of $272.99.